DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments to the independent claims do no distinguish over the cited prior art. Newly added claims all distinguish over the prior art. 

Response to Arguments
After further consideration, Applicant’s remarks regarding claim 5 are determined to be persuasive and claim 5 is objected to as containing allowable subject matter, but depending from a rejected claim.

Amendments and arguments for the independent claims have been provided again by Applicant, as they were provided in the last after-final filing. These amendments and augments were addressed during the interview and interview summary corresponding to the advisory action in response to the after-final filing. During this interview, Examiner referred to Examiner's Response to Arguments in Final Rejection mailed 10/14/21. Specifically, regarding added limitations "wherein the clinical quality metric corresponds to a current clinical purpose for acquiring the medical image", Examiner explained that page 2 of Examiner's Response states "Paragraph 2 of Zhang recites: "A common task for radiologists is to compare sequential imaging studies acquired on different magnetic resonance (MR) hardware systems. Because each manufacturer's images show different contrast or distortions due to different design considerations, this task can be challenging. Clinical imaging trials can be more challenging if 

Regarding limitations "while maintaining the clinical quality metric of the medical image in the style transferred medical image", Examiner explained that page 4 of Examiner's Response states "Also, paragraph 62 of Zhang recites: "The target style or transformation mode may be determined based on predetermined rule(s). For instance, the target style may be determined based on an optimal quality of the output image. For instance, when the input image data comprise data collected from two different types of scanners, the target style may be determined to be the same as the style that has a higher resolution or better contrast"." Examiner explained that page 5 of Examiner's Response states, "Paragraphs 19 and 52, of Zhang, teach that" provided methods and systems may be capable of standardizing the contrast-weighted MRI images into the same contrast standard, which enable easier longitudinal and cross-sectional analysis and comparison. Such an application is essential and valuable for clinical radiologists to monitor and staging disease progress. Also with normalized image contrasts, this technology can also be used to improve the tasks such as quantifying biomarkers, co-registration and segmentation""; "Paragraph 49 of Zhang recites: "preserving the diagnostic quality as well as original anatomical information""; and "Paragraph 40 of Zhang recites: "...The style loss may be used to ensure the output result preserve the designed contrast visual quality...". Thus, the image quality is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20210063518 (Zhang).


acquiring a medical image of an anatomical region of a subject, wherein the medical image is in a first style (Zhang: abstract, para 4: “obtaining…”; Fig. 6: 640); 
selecting a target style, wherein the target style is distinct from the first style (Zhang: claim 4: “target image style is pre-determined or selected based on a set of pre-determined rules”; claim 11: “target image style is received via a graphical user interface”; Fig. 6: 650; Fig. 7: 706, 708, 740; para 64: “(GUI) 740 allowing a user to select a transformation mode, a target style or one or more characteristics of a target style”; para 62: “the target style may be determined based on an optimal quality of the output image”); 
selecting a clinical quality metric, wherein the clinical quality metric corresponds to a current diagnostic purpose for acquiring the medical image (Zhang: Fig. 6: 650: para 57: “transformation mode may define the target style/form and/or one or more characteristics (e.g., contrast, resolution, image distortion, skewness, color, size) of a target style/form… specify one or more characteristics of a target style”; paras 2, 18, 20: clinical; paras 19, 52: clinical radiologist; Fig. 7: 706, 708, 740; para 22: “same contrast standard”; paras 24-26: “quality”; para 40: “desired contrast visual quality… desired image visual quality”; para 47; Fig. 3; para 62); 
selecting a trained style transfer network based on the target style and the clinical quality metric (Zhang: Fig. 6: 650-660: para 57: “Upon determination of a target style, the corresponding network model may be selected and the corresponding transformation is performed on the input MR image (operation 660)”; Fig. 7: 706, 708, 740; para 62); 
mapping the medical image to a style transferred medical image using the trained style transfer network while maintaining the clinical quality metric of the medical image in the style transferred medical image, wherein the style transferred medical image is in the target style (Zhang: Fig. 6: 650-660: para 57: “Upon determination of a target style, the corresponding network model may be selected and the corresponding transformation is performed on the input MR image (operation 660)”; abstract, para 4: “transforming the input MR image to a target image style using the deep network model”; Fig. 7: 706, 708; Fig. 1; paras 19, 40, 49, 52, 62); and 
displaying the style transferred medical image via a display device (Zhang: Fig. 7: 735, 740; para 63, 64: view).

As per claim 3, Zhang teaches the method of claim 1, wherein the first style corresponds to a first imaging device of a first imaging modality, the second imaging style corresponds to a second imaging device of the first imaging modality, wherein the first imaging device and the second imaging device are distinct, and wherein the trained style transfer network comprises a learned map from medical images of the first imaging device of the first imaging modality to medical images of the second imaging device of the first imaging modality (Zhang: See arguments and citations offered in rejecting claim 1 above; also see claims 2: “devices are provided by two or more different vendors”; claim 6: “MR imaging device is different from the MR imaging device used for acquiring the input MR image”; claim 7:  “second MR imaging device that is different from the first MR imaging device”).

As per claim 4, Zhang teaches the method of claim 1, wherein selecting the clinical quality metric comprises selecting the clinical quality metric based on the anatomical region of the subject (Zhang: See arguments and citations offered in rejecting claim 1 above; also see para 40: “deep learning neural network model may be learnt with content and style loss. The content loss may be used to ensure the consistency of anatomical information over the image transformation. The content loss can be quantified using supervised voxel-wise losses or pixel-wise losses such as Ll loss, L2 loss, structural similarity… desired contrast visual quality… desired image visual quality”).

(Zhang: See arguments and citations offered in rejecting claim 1 above; also see para 40: “ensure the consistency of anatomical information over the image transformation”; para 49: “preserving the diagnostic quality as well as original anatomical information from the acquired Tl w image”).

As per claim 7, Zhang teaches the method of claim 1, the method further comprising: determining a similarity score for the style transferred medical image using a style similarity estimator, wherein the style similarity estimator was used to train the trained style transfer network (Zhang: See arguments and citations offered in rejecting claim 1 above; also see paras 24-26, 40; Fig. 1; para 47; Fig. 3); and displaying the similarity score via the display device; or storing the similarity score in meta-data of the style transferred medical image (Zhang: Fig. 7: 735, 740; para 63, 64: view; paras 67-68: Fig. 7: 720: storing).

As per claim 8, Zhang teaches the method of claim 1, the method further comprising: determining a clinical quality score for the style transferred medical image by comparing the style transferred medical image with the medical image using a clinical quality estimator, wherein the clinical quality estimator was used to train the trained style transfer network (Zhang: See arguments and citations offered in rejecting claim 1 above; also see paras 24-26, 40; Fig. 1); and displaying the clinical quality score via the display device; or storing the clinical quality score in meta-data of the style transferred medical image (Zhang: Fig. 7: 735, 740; para 63, 64: view; paras 67-68: Fig. 7: 720: storing).

(Zhang: See arguments and citations offered in rejecting claim 1 above: Figs. 1, 6, 7 (and text associated therewith)).

As per claim 18, Zhang teaches the image processing system of claim 16, wherein the first style corresponds to a first set of medical images, and wherein the target style corresponds to a second set of clinician adjusted medical images, wherein the trained style transfer network comprises a learned map from a first set of appearance characteristics of the first set of medical images to a second set of appearance characteristics of the second set of clinician adjusted medical images (Zhang: See arguments and citations offered in rejecting claim 1 above; also see para 55: “paired datasets may include a reference image of a target style and an original image… The reference image may be synthesized image that is generated from raw image data by transforming it to a standard style. As described elsewhere herein, a target style may specify one or more characteristics selected from the group consisting of contrast, resolution, image distortion, skewness, color, size or other items”; para 63: “user input indicating a desired standard form or target form (e.g., standard style, a given vendor's style, image resolution, field of view, color, contrast, etc)”; para 36: “deep learning model may be trained with adaptively tuned parameters based on user input and real-time estimated output images”; paras 2, 18, 20: clinical; paras 19, 52: clinical radiologist).

As per claim 19, Zhang teaches the image processing system of claim 16, wherein, when executing the instructions, the processor is further configured to: determine a similarity score for the style transferred (Zhang: See arguments and citations offered in rejecting claim 1 above; also see paras 24-25; para 26: “g metric may be used as criteria during the training process of the deep learning model”; para 47; Fig. 3); and display the similarity score via the display device (Zhang: Fig. 7: 735, 740; para 63, 64: view; paras 67-68: Fig. 7: 720: storing).

As per claim 20, Zhang teaches the image processing system of claim 16, wherein, when executing the instructions, the processor is further configured to: determine a clinical quality score for the style transferred medical image by comparing the style transferred medical image against the medical image using a clinical quality estimator, wherein the clinical quality estimator comprises a trained deep neural network stored in the memory (Zhang: See arguments and citations offered in rejecting claim 1 above; also see paras 24-25; para 26: “g metrics can also be a network model… to discriminate image states and evaluate image quality”); and display the clinical quality score via the display device (Zhang: Fig. 7: 735, 740; para 63, 64: view; paras 67-68: Fig. 7: 720: storing).

As per claim 21, Zhang teaches the method of claim 1, wherein the clinical quality metric corresponds to a current clinical task (Zhang: See arguments and citations offered in rejecting claim 1 above; para 2: “A common task for radiologists is to compare sequential imaging studies acquired on different magnetic resonance (MR) hardware systems. Because each manufacturer's images show different contrast or distortions due to different design considerations, this task can be challenging. Clinical imaging trials can be more challenging if multiple vendor scanners are involved”; para 40: “contrast visual quality… image visual quality”; para 62: “The target style or transformation mode may be determined based on predetermined rule( s ). For instance, the target style may be determined based on an optimal quality of the output image. For instance, when the input image data comprise data collected from two different types of scanners, the target style may be determined to be the same as the style that has a higher resolution or better contrast”; para 63: “the transformation mode selection
module 706 may notify the image transformation module 704 for obtaining the corresponding network model”. Note that “corresponds” is vague; however, the excerpts of Zhang listed above teach that contrast and image quality correspond to the clinical task of radiologists comparing sequential imaging studies acquired on different magnetic resonance (MR) hardware systems).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US20210063518 (Zhang) as applied to claims 1 and 16 above, and further in view of US 20190362522 (Han).

As per claim 2, Zhang teaches the method of claim 1. Zhang does not teach the first style corresponds to a first imaging modality, and wherein the target style corresponds to a second imaging modality, wherein the first imaging modality and second imaging modality are distinct, and wherein the trained 

Han teaches the first style corresponds to a first imaging modality, and wherein the target style corresponds to a second imaging modality, wherein the first imaging modality and second imaging modality are distinct, and wherein the trained style transfer network comprises a learned map from medical images of the first imaging modality to medical images of the second imaging modality (Han: para 40: "train a predictive model for converting a medial image 46 in one modality (e.g., an MRI image) into a synthetic image of a different modality (e.g., a pseudo CT image); alternatively, the trained predictive model may convert a CT image into an MRI image"; Fig. 4C; Fig. 9A; Fig. 9B).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Han into Zhang since Zhang suggests changing the appearance of an image using a neural network in order to improve quality by mapping to a target appearance in general and Han suggests the beneficial use of changing the appearance of an image using a neural network in order to improve quality by mapping to a target appearance wherein the target appearance is a different imaging modality so that “[t]he synthetic image may resemble an imaging of the anatomical portion using a second imaging modality differing from the first imaging modality” (abstract) in the analogous art of neural network image transformation. The teachings of Han can be incorporated into Zhang in that the target appearance is a different imaging modality. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

.

Allowable Subject Matter
Claims 5 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662